Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending for examination. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020, 02/03/2021, 05/26/2021, 06/29/2021, and 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward an "device" comprising an identification object data acquiring means, identification means, a duplication means, input means, and output means without explicit recitation of hardware. Therefore, it appears the independent claim 1 is directed to software per se, which is not patent eligible subject matter under 35 U.S.C 101. Dependent Claims 2-6, do not add patent eligible subject matter and are also rejected under 35 U.S.C 101 as software per se.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-6 are directed toward a device with no recitation of hardware. Thus, each of the claims does not falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 
an identification means configured to have learned an identification object using multiple-valued weighting (Other than the recitation of generic computer equipment (“identification means”), this step appears to be directed to a mathematical function.); 
a duplication means configured to duplicate the identification object data acquired by the identification object data acquiring means (Other than the recitation of generic computer equipment (“duplication means”), this step appears to be directed to duplicating and is understood to be a mental process with the aid of pen and paper.); 
an input means configured to input the identification object data duplicated by the duplication means into the identification means (Other than the recitation of generic computer equipment (“input means”), this step appears to be directed to inputting data and is practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
an output means configured to output an identification result of being identified by the identification means using the identification object data input by the input means (Other than the recitation of generic computer equipment (“output means”), this step appears to be directed to outputting data and is practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 
An information processing device comprising: (This is understood to be additional information.)
an identification object data acquiring means configured to acquire identification object data (This step is understood to be extra-solution activity.); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 
An information processing device comprising: (The “device” is understood to be generic computer equipment. See MPEP 2106.05(f).)
an identification object data acquiring means configured to acquire identification object data (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 

Step 2A, Prong 1 Dependent Claims

Regarding Claim 2
wherein in the identification means, the learning of the identification object is conducted by binarized weighting (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 3
wherein the identification means is a binary neural network (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 4
a feature amount acquiring means configured to acquire a feature amount of an identification object from recording data in which the aforementioned identification object is recorded, wherein -3-New U.S. Patent Application the identification object data acquiring means acquires the feature amount acquired by the feature amount acquiring means as an identification object data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 6
wherein the binary neural network is composed using an adder for multiple-valuing and adding the identification object data duplicated by the duplication means, and a counter for calculating an output of the adder (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2 Dependent Claims

Regarding Claim 5
wherein the recording data are image data, and the feature amount acquiring means acquires distribution of co-occurrence of a luminance gradient in the image data as the feature amount (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Step 2B Dependent Claims

Regarding Claim 5
wherein the recording data are image data, and the feature amount acquiring means acquires distribution of co-occurrence of a luminance gradient in the image data as the feature amount (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kung et al. ("Efficient Object Detection Using Embedded Binarized Neural Networks", hereinafter "Kung").

Regarding Claim 1
Kung Discloses: An information processing device ([Page 878 left Col first para] “We anticipate the use of BNNs for a variety of embedded vision platforms, from smart cameras to smartphone apps.”) comprising: 
an identification object data acquiring means configured to acquire identification object data ([Page 878 left Col second para] “This paper is organized as follows: in Section 2, we present previous research work on low-precision neural networks including BNN. In Section 3, we explain our dataset captured from different infrared cameras. In Section 4, we analyze simulation results of BNN on our IR dataset with the comparison to 32bit simulation results” Examiner interprets a camera as an identification object data acquiring means that acquire images (i.e. identification object data).; 
an identification means configured to have learned an identification object using multiple-valued weighting ([First page right col last two para and Fig 14] “we analyze our BNN algorithm and processor design for an image recognition application that detects humans in the infrared (IR) spectrum… We leverage the use of local memories to store all BNN weights in order to speed up overall processing.” Examiner reads the BNN as an identification means that learns an identification object data (i.e. image). A BNN has/uses binary weights (i.e. multiple valued weighting).); 
a duplication means configured to duplicate the identification object data acquired by the identification object data acquiring means ([Page 880 left Col Section Data Augmentation and Fig 2] “we augment each image in the training set with all variations that are specific to thermal imagery (e.g. contrast change, resolution blur, Gaussian noise and geometric distortions) … This is in addition to spatial augmentation (e.g. rotation, skew, shift) that is commonly applied to training data in visible spectrum.” Examiner interpret the data augmentation shown in Fig 2 as duplicating the identification object data (i.e. the image).); 
an input means configured to input the identification object data duplicated by the duplication means into the identification means ([Page 880 Right Col last para – Page 881 left col first para] “For IR dataset, 20,000 training samples (input size: 128 × 128) with data augmentation as explained in section 3.2 are used. 30% of the samples are fed into the network without any noise while the remaining 70% samples are pre-processed with a randomized augment noise before fed to the NN for training.” Examiner interprets the augmented data as being fed into the BNN (i.e. identification means).); and 
an output means configured to output an identification result of being identified by the identification means using the identification object data input by the input means ([Page 888 Left Col second Para and Fig 14] “As a result, it takes 0.19 s to process 4000 test images. In processing the same number of test images, GPU took 0.83 s for the inference.” Examiner reads the output layer of the BNN as an output means that outputs an inference (i.e. identification result) by the BNN using identification object data (i.e., input images).).

Regarding Claim 2
Kung Discloses: The information processing device according to claim 1, wherein in the identification means, the learning of the identification object is conducted by binarized weighting ([Page 878 Right Col last two para and Fig 1] “BNN uses binary weights during both training and inference, and can work well with hardware that supports bit-wise operation. Specifically, multiplication operations between ‘n’ activations and weights can be simplified to XNOR operations in BNNs. Platforms such as FPGA can be easily reconfigured for such operations, as we will show in Section 5. The overview of BNN algorithm is shown in Fig. 1. The important things to note are weight update is done as a real value (e.g. 32bit floating-point) and input is 8bit only during the inference.”).

Regarding Claim 3
Kung Discloses: The information processing device according to 1, wherein the identification means is a binary neural network ([First page right col last two para and Fig 14] “we analyze our BNN algorithm and processor design for an image recognition application that detects humans in the infrared (IR) spectrum.)

Regarding Claim 4
Kung Discloses: The information processing device according to laim 1, further comprising: a feature amount acquiring means configured to acquire a feature amount of an identification object from recording data in which the aforementioned identification object is recorded, wherein -3-New U.S. Patent Applicationthe identification object data acquiring means acquires the feature amount acquired by the feature amount acquiring means as an identification object data ([Page 888 left Col, Fig 14 and Equation 3] “For Conv layer, the throughput becomes: where (Wimage, Himage) is the dimension of input features and #in_features (or #out_features) is the number of input features (or output features). For instance, the convolution with 5 × 5 kernel on six 120 × 120 input features to obtain 16 output features requires 11,700 cycles. This is significantly longer than required cycles for examples on FC layer (refer to Table 3).” Examiner reads the input/output features as a feature amount and the input image as the identification object data.).

Regarding Claim 6
Kung Discloses: The information processing device according to claim 3, wherein the binary neural network is composed using an adder for multiple-valuing and adding the identification object data duplicated by the duplication means, and a counter for calculating an output of the adder ([Page 887 left Col and Fig 13]“After computations for all kernel values are computed, 64 outputs are independently added in column-wise (64 8bit adders are required; the overhead is discussed in Section 5.4)… The XDP module outputs eight 8bit data, thus only some parts of column-wise adder, pooling and BN module are utilized for input layer.” Figure 11 discloses the XDP having a counter (CnS module) connected to the BNN.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. ("Efficient Object Detection Using Embedded Binarized Neural Networks", hereinafter "Kung") in view of Ali et al. ("Boosted NNE collections for multicultural facial expression recognition", hereinafter "Ali").

Regarding Claim 5
Kung Discloses: The information processing device according to claim 4, wherein the recording data are image data, 
Kung does not explicitly disclose: the feature amount acquiring means acquires distribution of co-occurrence of a luminance gradient in the image data as the feature amount.
However, Ali discloses in the same field of endeavor: the feature amount acquiring means acquires distribution of co-occurrence of a luminance gradient in the image data as the feature amount ([Page 17 Section 3.2.3 last para] “The HOG descriptor is invariant to illumination, shadowing and changes in texture scale. The gradient computation is the circular stage in the HOG features creation. We used Sobel operator for edge detection, where for each pixel I (x,y), the gradient magnitude Gx, Gy and the angle of orientation of the edge θ (Gx, Gy) is computed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method Object detection using Binarized Neural networks taught by Kung with method training of a binary neural network taught by Ali. Doing so analysis illumination when training/testing a binary neural network (Section 5 Page 23, Ali).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 20160155049 A1, hereinafter “Choi”) also describes a neural network duplicating a node (Para 0095)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127